Order issued November 29, 2012




                                           In The
                               (!tutrt uf Airah
                       Fjffji 1jstricf rf (iX1 It IZ11kft

                                    No. 05-1 2-01 564-CV


           IN RE MESQUITE JNI)EPENDENT SCHOOL DISTRICT, Relator


                Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-09131


                                       ORDER
                         Before Justices Bridges. Lang. and Fillmore

       Based on the Court’s opinion of this date. we DISMISS relatofs petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                    DAVID L. BRiDGES     ‘




                                                    JUSTICE